Gest, J.,
It seems clear to us that the widow as legatee is not entitled to claim interest on her legacy from the principal or corpus of the estate, the income of which she has enjoyed since the death of the testator, and which far exceeded the amount of the interest accrued upon the legacy. In addition to Ward’s Estate, 3 Pa. C. C. Reps. 224, and Neide’s Estate, 22 Dist. R. 563, cited by the auditing judge, we may refer to Bateman’s Estate, 21 Dist. R. 475, where a similar question was decided by this court on the same principle.
The exceptions are dismissed and the adjudication is confirmed absolutely